     Ognian Gavrilov, SBN 258583
 1   H. Vincent McLaughlin, SBN 106071
     GAVRILOV & BROOKS
 2   2315 Capitol Avenue
 3   Sacramento, CA 95816
     Telephone:    (916) 504-0529
 4   Facsimile:    (916) 473-5870
     Email:        vmclaughlin@gavrilovlaw.com
 5
     Attorneys for Plaintiff
 6   Rackwise, Inc.

 7                         IN THE UNITED STATES DISTRICT COURT
 8
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   RACKWISE, INC., a Nevada corporation,              CASE NO. 2:17-cv-00797-WBS-CKD

11                   Plaintiff,
12                                                      FINAL JUDGMENT
            v.
13
14   GUY ARCHBOLD, an individual,
15
                     Defendant.
16
17          The Court has ORDERED, ADJUDGED and DECREED that Final Judgment is hereby

18   entered in favor of Rackwise, Inc. and against Defendant Guy Archbold with respect to the

19   following findings of fact:

20          1.      On March 22, 2017, Rackwise Funding II, LLC validly exercised its warrants

21   and purchased 1,448,400 shares of Rackwise common stock.

22          2.      On March 22, 2017, Triple R-F, LLC validly exercised its warrants and

23   purchased 9,638,740 shares of Rackwise common stock.

24          3.      On March 23, 2017, Rackwise shareholders Rackwise Funding, LLC, Rackwise

25   Funding II, LLC, Black Diamond Financial Group, LLC, Black Diamond Holdings, LLC, and

26   Triple R-F, LLC, acting by written consent in accordance with § 3.3 of the Rackwise Bylaws,

27   ratified and approved the removal of Guy Archbold and Sherman Henderson as directors of

28   Rackwise effective February 3, 2017, and ratified and approved the appointment of Patrick
     Imeson and Bart Richert as directors of Rackwise effective February 3, 2017.

                                                    1
                                           FINAL JUDGMENT
 1          4.      On March 23, 2017,          Rackwise shareholders Rackwise Funding, LLC,
 2   Rackwise Funding II, LLC, Black Diamond Financial Group, LLC, Black Diamond Holdings,
 3   LLC, and Triple R-F, LLC, acting by written consent in accordance with § 3.3 of the Rackwise
 4   Bylaws, ratified and approved the termination of Guy Archbold as an officer and employee of
 5   Rackwise effective February 3, 2017, and ratified and approved the appointment of Patrick
 6   Imeson as chief restructuring officer for Rackwise effective February 3, 2017.
 7          5.      No later than March 23, 2017, Defendant Archbold ceased to have any legal
 8   authority to hold himself out as an officer, director, or employee of Rackwise, Inc., or to act on
 9   behalf of Rackwise, Inc.
10          6.      The Rackwise Board, in acting to terminate defendant Archbold as an officer,
11   director, and employee of Rackwise effective February 3, 2017, and as ratified by the
12   Rackwise shareholders, had just cause.
13          IT IS THE JUDGMENT OF THE COURT that defendant Guy Archbald, his agents,
14   and any party acting in concert with him or his agents are hereby permanently enjoined from:
15          1.      accessing or logging into, or attempting to access or log into, Rackwise, Inc.’s
16   account in the U.S. SEC’s online EDGAR filing system;
17          2.      representing himself to anyone as being an officer, director, or employee of, or
18   otherwise affiliated with Rackwise, Inc.; and
19          3.      acting, attempting to act, or purporting to act on behalf of Rackwise, Inc.
20          AND IT IS HEREBY ORDERED, ADJUDGED and DECREED that each party shall
21   bear its own costs and attorneys’ fees incurred in this action.
22          IT IS FURTHER ORDERED, ADJUDGED and DECREED that this Court shall retain
23   jurisdiction over any matter pertaining to this Final Judgment, including enforcing the terms of
24   this Final Judgment.
25          AND IT IS FURTHER ORDERED, ADJUDGED and DECREED that this case is
26   DISMISSED, and the Clerk of the Court is ordered to enter this Final Judgment forthwith and
27   without further notice. This is a final appealable order.
28          Dated: May 28, 2019


                                                       2
                                              FINAL JUDGMENT
